DETAILED ACTION
Election
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2021.
The traversal is on the grounds that unity of invention exists between Groups I and II, and that examination of both groups would not present an undue burden (p. 3). This is not found persuasive because the cited art demonstrates that the shared technical feature is not a special one. Further, examination of method and apparatus categories routinely require the deployment of separate art and legal arguments, even if the superficial content of their respective claims appears similar. The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to, as in each of paragraphs [0033], [0039], [0040], and [0044] the “buffer device” is designated by the notation (c), but this symbol does not correspond to the symbol used in the drawings. For purposes of clarity, each feature ought to correspond to a single notation. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Such claim limitations are: 
The “means to control the flow rate of the reactive gas” of claim 15.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “means to control the flow rate” is referenced by paragraph [0025], but its content is not defined, thereby prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 14 is objected to, as the final paragraph improperly designates the buffer device by the notation (c). This notation ought to be deleted, as it does not correspond to the notation used in the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 15 recites a “means to control the flow rate,” which is being interpreted under 112f. Although the “means” is referenced by paragraph [0025], the specification fails to stipulate the structure for performing the function of controlling the flow rate. Without the disclosure of any structure, materials, or acts for performing the aforesaid function, one cannot conclude the inventor was in possession of the claimed invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 14 refers to “a buffer device,” but it is unclear if this term denotes the previously cited buffer device or a second buffer device. Clarification is required. In view of the specification, the examiner will provisionally interpret the contested limitation as further clarifying the buffer device invoked earlier in the claim. 
Separately, the same paragraph specifies that particles are conveyed through the first gas lock, yet “at the same time the particles can be conveyed through the second gas lock.” Read literally, this syntax requires the same particles to occupy two sites simultaneously. Correction is required. To promote compact prosecution, the examiner will interpret the contested limitation as describing the movements of two separate particle groupings.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites a “means to control the flow rate,” which is being interpreted under 112f. Although the means is referenced by paragraph [0025], the specification fails to stipulate the structure for performing the function of controlling the flow rate. As such, because the content of the “means” cannot be ascertained, the metes of the limitation is indeterminate – the claim is indefinite and therefore rejected under 112b. To advance prosecution, the examiner will accept the prior art disclosure of any device capable of executing the function of controlling the flow rate of a gas through an inlet valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broomfield et al., US 4,715,316.
Broomfield discloses an apparatus for coating particles, comprising (Fig. 1): 
A first reactor (21) capable of bringing particles in contact with a first reactive gas (4, 27-49);
A second reactor (23) capable of bringing particles in contact with a second reactive gas (4, 50ff);
At least one buffer device (22) located between the first and second reactor;
A first (35) and second (43) gas lock separating the first and second reactor;
Wherein particles are conveyed from the first reactor (21) through the first gas lock (35) to the second reactor (23);
Wherein particles are conveyed from the second reactor (23) through the second gas lock (43) to another buffer device (24). 
Those limitations drawn to the type of gas supplied constitute intended use, whereby the prior art must merely evidence the structural capacity to reproduce the attendant functional recitations – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Broomfield’s system is capable of supplying reactive gases to the first and second reactors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Broomfield in view of Littman et al., US 2008/0130399.
Broomfield is silent regarding the feature of a “gauge” to measure flow rate. In supplementation, Littman discloses an apparatus for treating particles inside two reactors (Fig. 3). The reference further avails a control system governing flow through the apparatus. This system, in turn, comprises “flow-measuring devices such as flow meters” coupled to gas conduits for the purpose gauging flow rate and manipulating the necessary valves, accordingly [0086]. It would have been obvious to integrate such a control system within Broomfield’s apparatus to achieve the predictable result of automatic, real-time flow control within the treatment vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.


Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716